JONES, Senior Judge,
concurring:
I concur with Judge Lewis’ reasoning as well as the results in this case. I want to comment, however, on United States v. Payne, 3 M.J. 354 (C.M.A.1977), which furnishes the basis for this Court’s conclusion on the first error discussed above.
The United States Court of Military Appeals in Payne held that the Article 32 investigating officer’s ex parte communication with the prosecutor violated the “standards of neutrality, detachment, and independence demanded by Article 32, and required by the Supreme Court.” The Court did not stop there but went on to apply the American Bar Association Standards for Criminal Justice, the Function of the Trial Judge, to the investigating officer. Standard 1.6, quoted in Payne, is the basis of that Court’s ruling that the investigating officer may not consult with anyone on a substantive matter without giving adequate notice to all other parties.* That rule was identified by Judge Lewis as the second test in Payne.
I am in agreement with the principles in the ABA Standards and their applicability to the military justice system. Sometimes, however, the standards are not directly transferable to courts-martial proceedings. I think this is one such instance.
The Article 32 investigating officer is not a trial judge. He does not preside over a trial proceeding; he does not reach findings of guilt or innocence; and he does not impose sentence. He inquires into the evidence on a particular offense or offenses, and he makes non-binding recommendations on the action to be taken. He could probably be more accurately described as a one-man grand jury.
The Article 32 investigating officer should be required to list in his report the names of all persons from whom he obtained legal advice on substantive questions, but he should not be required to obtain the advice in an adversary proceeding. This would convert the investigation into a “mini-trial” and only cause delay without adding a concurrent benefit to the accused or the Government. There is no need to prevent him from obtaining advice on substantive questions from a neutral legal ad-visor, one not engaged in or associated with the law enforcement/prosecutorial function. There is ample protection, as Payne points out, in Article 32, UCMJ, to insure that the investigating officer is fair, impartial and independent. If an accused is not satisfied with the results of an Article 32 investigation or otherwise believes he may have been prejudiced by outside legal advice, he has the right to litigate the question by an appropriate motion at trial, as occurred in this case.

 Strictly read, the rule would preclude the current practice in most Article 32 investigations of holding ex parte proceedings with the accused and his counsel.